Citation Nr: 1328150	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  09-46 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with panic disorder features. prior to September 14, 2011.

2.  Entitlement to a rating in excess of 50 percent for PTSD with panic disorder features, from September 14, 2011.

3.  Entitlement to a rating in excess of 10 percent for sinusitis, prior to April 3, 2012.

4.  Entitlement a rating in excess of 30 percent for sinusitis, from April 3, 2012.

5.  Entitlement to an initial, compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from October 2003 to March 2008.  

This appeal to the Board of Veterans' Appeals (Board) arose from various rating decisions.  

The appeal as to migraine headaches stems from an October 2008 rating decision in which the RO  granted service connection for migraine headaches and assigned a noncompensable rating, effective March 29, 2008 (date of receipt of the original claim for service connection).  The Veteran timely perfected an appeal.

In a February 2011 rating decision, the RO granted service connection for PTSD with panic disorder features, and assigned an initial 30 percent rating, effective February 2, 2010 (date of receipt of the application to reopen that claim).  A September 2011 rating decision granted a higher, 50 percent rating,  effective May 31, 2011.  A notice of disagreement (NOD) was received in October 2011, and was timely as to the initial assignment of a 30 percent rating by the February 2011 rating action.   In a June 2012 rating decision, the RO  found clear and unmistakable error (CUE) in the September 2011 rating decision in assigning May 31, 2011, as the effective date for the 50 percent rating because while the claim was received on May 31, 2011, an increase in disability was not shown until the September 14, 2011, VA examination which was the proper effective date for the 50 percent rating.  In the RO's notice letter, the Veteran was informed that she had been paid at the 50 percent rating since May 31, 2011 (rather that from September 14, 2011) but that there would be no overpayment (as confirmed by a June 2012 administrative decision).  

In the Informal Hearing Presentation (Appellant's Brief) of May 2013 the Veteran's service representative continued to argue that a 50 percent rating was warranted retroactively to May 31, 2011.  While a 50 percent rating is in effect from May 31, 2011, if an earlier effective date for a 50 percent rating were awarded from that date it could potentially impact upon when such a 50 percent disability rate could potentially become protected (disability rating become protected after 20 years (see 38 U.S.C. § 110 (West 2002) and 38 C.F.R. § 3.951(b) (2012)).  Accordingly, the appeal as to evaluation for PTSD with paranoid disorder features is characterized as encompassing the first and second matters on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran filed a July 2009 NOD to an October 2008 rating in which the RO  denied service connection for sinusitis.  After the RO issued a November 2009 statement of the case (SOC), the appeal was perfected by November 2009 Substantive Appeal.  Subsequently, in a July 2010 rating decision, the RO granted service connection for sinusitis and assigned an initial 10 percent rating, effective March 29, 2008 (the date of receipt of claim).   However, the current appeal for an increased rating for sinusitis does not stem from the initial July 2010 grant of service connection, but from a September 2011 rating in which the RO reduced the 10 percent rating to a noncompensable disability rating, effective May 31, 2011.  An NOD to this action was filed in October 2011.  Subsequently, a June 2012 rating decision restored the 10 percent rating effective May 31, 2011, and assigned a 30 percent rating effective April 3, 2012.  Accordingly, the appeal as to evaluation of sinusitis is characterized as encompassing the third and fourth matters on the title page.  Id.

The Board also notes that a July 2009 NOD, in part, addressed, the January 2009 rating decision  denying service connection for tinnitus.  An October 2009 rating decision granted service connection for tinnitus and for bilateral calcaneal spurs with plantar fasciitis, with each assigned a 10 percent rating, all effective March 29, 2008 (date of receipt of claim).  Similarly, a July 2009 NOD addressed the October 2008 rating denying service connection for a right knee disorder but a June 2012 rating decision reflects the RO's grant of service connection for a right knee strain.  As service connection for tinnitus, bilateral foot disability, and a right knee disability has been granted, and the Veteran has not appeal either the effective date or rating assigned for any of the disabilities, these matters are not before the Board.   See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

For reasons expressed below, the matters remaining on appeal are being remanded to the RO ,via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on her part, is required.

As a final preliminary matter, the Board notes that, during the pendency of the appeal, the RO denied a TDIU in a September 2011 rating decision.  The Veteran did not appeal that determination.  Later in February 2012, the Veteran filed a VA For, 21-8940, Application For Increased Compensation Based on Individual Unemployability; the multiple, listed disabilities included disabilities (to include the knees and feet) that are not the subjects of this appeal.  In December 2012, the RO indicated that the matter would be addressed a later date.  There is no indication that the Veteran has since addressed the matter of the Veteran's  entitlement to a TDIU due to the combined effects of service-connected disabilities.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU is not properly before the Board, as is referred to the RO for appropriate action.



REMAND

Unfortunately, the Board's review of the claims files reveals that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on these matters.  

After the most recent supplemental statement of the case (SSOC) in July 2010, a copy of a February 2013 decision awarding the Veteran Social Security Administration (SSA) disability benefits was submitted into evidence.  Initial RO consideration of that evidence was waived.  Nevertheless, VA has a duty to obtain underlying medical records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including all underlying medical records in SSA's possession.

While these matters are on appeal, to ensure that all due process requirements are met, and that the record is complete, the Veteran should also be given another opportunity to present information and/or evidence pertinent to the claims on appeal, and she should be informed that she has a full one-year period for response.  38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization for the RO to obtain, all outstanding, pertinent private records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo one or more additional examination(s)) prior to adjudicating the claims on  appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

2.  Give the Veteran an opportunity to identify any healthcare provider(s) who have rendered treatment for any disability herein at issue.  

Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  Associate all records/responses received with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain that the Veteran has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo one or more additional examination(s)), adjudicate the claims on appeal in light of all pertinent evidence (in particular, all that added to the record since the last adjudication) and legal authority.  

6  If the benefit sought on appeal is not granted, furnish to the Veteran and his attorney an SSOC and provide an appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish a further adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012). 

